Exhibit 10.2

INGRAM MICRO INC.

Compensation Policy for

Members of

the Board of Directors

(As Amended and Restated as of November 29, 2011)

Ingram Micro Inc. (the “Corporation”) has established this Compensation Policy
for Members of the Board of Directors, as amended and restated as of
November 29, 2011 (the “Policy”), to provide each member of the Corporation’s
Board of Directors (the “Board”) who is not an employee of the Corporation (a
“Director”) with compensation for services performed as a Director, the terms of
which are hereinafter set forth.

 

  1. Compensation:

 

  •  

Each Director will receive an annual award of cash and equity-based compensation
for each calendar year of service.

 

  •  

The mix of cash and equity-based compensation for the calendar year in which
services are provided must be elected by each Director and such election must be
received by the Corporation prior to December 31 of the prior calendar year or
within 30 days of initial appointment or election to the Board, as the case may
be, based on the procedures outlined below.

 

  •  

Each election must be made by filing an election form with the General Counsel
of the Corporation on such form as adopted by the Corporation from time to time.

 

  •  

If a Director does not file an election form with respect to a calendar year by
the specified date, the Director will be deemed to have elected to receive the
compensation in the manner elected by the Director in his or her last valid
election, or if there had been no prior election, will be deemed to have elected
to receive the eligible compensation in the form of non-qualified stock options.

 

  •  

When an election is made with respect to a calendar year, the Director may not
revoke or change that election with respect to such calendar year.

 

  •  

The mix of cash and equity-based compensation is subject to the following
assumptions and restrictions:

 

  (a) Cash Retainer. For cash selected by the Director as a component of annual
compensation (the “Cash Retainer”), the amount selected will be subject to the
following:

 

  (1) Maximum Amount. The maximum amount of the Cash Retainer that may be
selected annually is as follows:

 

  •  

$80,000 for Directors other than Audit Committee members, Committee chairs and
the Non-Executive Chairman of the Board (“NEC”);

 

  •  

$85,000 for Audit Committee members (other than a Committee chair);

 

1



--------------------------------------------------------------------------------

  •  

$110,000 for the Audit Committee chair;

 

  •  

$105,000 for the Human Resources Committee chair (subject to an additional
$5,000 if also a member of the Audit Committee);

 

  •  

$100,000 for the Governance Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee);

 

  •  

$90,000 for the Executive Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee); and

 

  •  

$170,000 for the NEC.

 

  (2) Minimum Amount. Audit Committee members and Committee chairs must select a
minimum amount of the Cash Retainer annually, as follows:

 

  •  

$5,000 for Audit Committee members (other than a Committee chair);

 

  •  

$30,000 for the Audit Committee chair;

 

  •  

$25,000 for the Human Resources Committee chair (subject to an additional $5,000
if also a member of the Audit Committee);

 

  •  

$20,000 for the Governance Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee); and

 

  •  

$10,000 for the Executive Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee).

No minimum amount applies with respect to Directors who do not serve as Audit
Committee members or Committee chairs.

 

  (3) Payment of Cash Retainer. Subject to Section 1(e)(1) below, the Cash
Retainer will be paid at a rate of one-twelfth of the amount selected by the
Director per month, on a quarterly basis, in arrears, following the close of
each calendar quarter, except that payment of such Cash Retainer for the fiscal
fourth quarter shall be made no later than December 31 of such quarter.

 

  (b) Equity-Based Compensation:

 

  •  

Equity-based compensation payable with regard to shares of the Corporation’s
common stock (the “Shares”) must be selected by the Director as a component of
annual compensation.

 

  •  

The equity-based compensation must have an annual value of at least $130,000 for
Directors other than the NEC, and $260,000 for the NEC, and may consist of stock
options, restricted stock, restricted stock units or a combination thereof, and
are subject to the following terms and conditions:

 

  (1) Stock Options. Non-qualified stock options will be granted on the first
trading day of January of each calendar year.

 

2



--------------------------------------------------------------------------------

  •  

The number of options to be granted will be based on a Black-Scholes calculation
or other valuation method as may be adopted by the Corporation from time to
time.

 

  •  

The per share exercise price of the Shares to be issued upon exercise of an
option shall be 100% of the closing price of a Share on the New York Stock
Exchange on the date of grant.

 

  •  

The options shall (i) vest with respect to one-twelfth of the Shares underlying
such options on the last day of each month during the calendar year in which the
award was made, and (ii) have a term of ten years.

 

  •  

Other option provisions will be as specified in the applicable grant agreements.

 

  (2) Restricted Stock and Restricted Stock Units. Restricted stock and
restricted stock units will be granted on the first trading day of January each
calendar year.

 

  •  

The number of restricted shares/units to be granted will be determined based on
the dollar amount selected by the Director divided by the closing price of a
Share on the New York Stock Exchange on the date of grant rounded up to the next
whole share.

 

  •  

Restrictions on disposition of such restricted shares/units shall lapse on
December 31 of the calendar year in which the award was made.

 

  •  

Payment of restricted stock units will be in the form of Shares at the time of
vesting (unless deferred under Section 1(e)(2) below), and other provisions will
be as specified in the applicable restricted shares/units agreements.

 

  (c) Aggregate Limit on Cash Retainer and Equity-Based Compensation. The
aggregate amount of the annual Cash Retainer and the value of the annual
equity-based compensation selected by the Director may not exceed the following
amounts:

 

  •  

$210,000 for Directors other than Audit Committee members, Committee chairs and
the NEC;

 

  •  

$215,000 for Audit Committee members (other than a Committee chair);

 

  •  

$240,000 for the Audit Committee chair;

 

  •  

$235,000 for the Human Resources Committee chair (subject to an additional
$5,000 if also a member of the Audit Committee);

 

  •  

$230,000 for the Governance Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee);

 

  •  

$220,000 for the Executive Committee chair (subject to an additional $5,000 if
also a member of the Audit Committee); and

 

3



--------------------------------------------------------------------------------

  •  

$430,000 for the NEC.

 

  (d) Partial Years of Service:

 

  (1) If the Director is newly appointed or elected during a calendar year such
that the Director will serve a partial year, the annual cash and equity-based
compensation selected by the Director will be prorated during the calendar year
using the number of months remaining to be served within the initial calendar
year of Board service, divided by 12, commencing with the month that the
Director is first appointed or elected to the Board. Equity-based compensation
will be granted on the first trading day of the month following the appointment
or election to the Board. Stock options will vest proportionately on the last
day of each month during the calendar year in which the award was made.
Restrictions on the disposition of restricted stock and restricted stock units
will lapse on December 31 of the calendar year in which the award was made
(except as otherwise provided with respect to restricted stock units that are
deferred pursuant to Section 1(e)(2) below).

 

  (2) If the Director’s service on the Board ends during a calendar year such
that the Director will serve a partial year, the annual cash and equity-based
compensation selected by the Non-Executive Director will be prorated using the
number of months of service on the Board during the calendar year, divided by
12, including the month that he or she ceases to serve on the Board. Any
unvested stock options shall cease to vest effective immediately following the
last month of service on the Board. Any vested options shall be exercisable for
a period of five years following the date of conclusion of service on the Board,
unless they expire earlier. Restricted stock/units will be prorated using the
number of months served on the Board during the calendar year as the numerator,
divided by 12. Restrictions on the disposition of restricted stock and
restricted stock units will lapse on the last day of the month of the Director’s
service on the Board (except as otherwise provided with respect to restricted
stock units that are deferred pursuant to Section 1(e)(2) below).

 

  (3) If a member of the Audit Committee or a Committee chair is appointed to
the applicable Committee during the calendar year of service (i.e., between
January and December) he or she will be eligible to receive the additional Cash
Retainer for serving in such position at a rate of one-twelfth of such amount
per month commencing with the month in which the appointment takes effect.
Similarly, if a member of the Audit Committee or a Committee chair relinquishes
his or her position during the calendar year, he or she will cease to receive
the additional Cash Retainer for serving in such position on the last day of the
month in which he or she ceases to serve as a member of the Audit Committee or
chair to a Committee, respectively.

 

  (e) Deferral Elections:

 

  (1) Cash Retainer. The Director may elect to defer any Cash Retainer payable
with respect to a calendar year of service in accordance with the Ingram Micro
Inc. Board of Directors Deferred Compensation Plan, as in effect from time to
time, a copy of which is attached hereto as Exhibit A.

 

  (2)

Restricted Stock Units. The Director may elect to defer settlement of Shares
payable with respect to any restricted stock units that will be granted to the
Director with respect to a calendar year of service, subject to the terms and

 

4



--------------------------------------------------------------------------------

  conditions set forth in this Section 1(e)(2), the restricted stock unit
deferral election form as adopted by the Corporation from time to time, and
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder.

 

  (A) The Director may elect to defer settlement of 100% of the restricted stock
units that the Director elected to receive with respect to a calendar year of
service pursuant to Section 1(b) above (and which are otherwise scheduled to
vest as of the end of such calendar year) by filing a completed restricted stock
unit deferral election form with the General Counsel of the Corporation. The
Director must file the deferral election form no later than December 31 of the
prior calendar year for the calendar year in which service is to be provided;
provided however, that if the Director is newly appointed or elected to the
Board during a calendar year, the Director may elect to defer settlement of
restricted stock units within 30 days of initial appointment or election to the
Board with respect to restricted stock units that relate to service performed
after the election in accordance with Treasury Regulation
Section 1.409A-2(a)(7). When a deferral election is made with respect to a
calendar year, the Director may not revoke or change that election with respect
to such calendar year. The Director must irrevocably elect the specified date(s)
and increment(s) with respect to which the Director will receive the Shares
associated with the settlement of the restricted stock units that the Director
has elected to defer (the “Settlement Date”) as provided under the deferral
election form in accordance with such form. In the event that the Director fails
to elect a Settlement Date, settlement of the restricted stock units will occur
on the date of the Director’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h)) (a “Separation from Service”). All deferral elections shall
be made in accordance with rules and procedures established by the Corporation
as determined in accordance with Treasury Regulation Section 1.409A-2(a).

 

  (B) The Director shall receive payment of the Shares on the Settlement Date(s)
elected by the Director (or the date of the Director’s Separation from Service
in the event that the Director fails to elect a Settlement Date) pursuant to the
deferral election form as described in paragraph (A) above.

 

  2. Expense Reimbursements. The Director will be reimbursed for travel, lodging
and meal expenses incurred to attend Board and Committee meetings and to perform
his or her duties as a Director in accordance with the Corporation’s plans or
policies as in effect from time to time. To the extent that any such
reimbursements are deemed to constitute compensation to the Director, such
amounts shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred. The amount of any expense reimbursements
that constitute compensation in one year shall not affect the amount of expense
reimbursements constituting compensation that are eligible for reimbursement in
any subsequent year, and the Director’s right to such reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.

 

5



--------------------------------------------------------------------------------

  3. Ownership Requirement. Each director is required to achieve and maintain
ownership of shares of our common stock with an aggregate value (market price
multiplied by the number of shares) equal to three times the maximum amount of
cash retainer that may be selected by each member of the Board in their capacity
as Board members under the Company’s Compensation Policy for Members of the
Board of Directors (not taking into account additional cash compensation for
other special roles on the Board such as being the Chairman of the Board, a
Committee chair or being a member of a specific Board Committee) beginning five
years from the date of his or her election to the Board. For the avoidance of
doubt, vested stock options held by the Board member which are not exercised are
not considered for purposes of director equity ownership; however, vested
restricted stock units which have been deferred until after a Board member’s
retirement from the Board are included for purposes of director equity
ownership.

 

  4. Section 409A. To the extent applicable, this Policy and all election forms
and all other instruments evidencing amounts subject to the Policy shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of the Policy, any election form or any other
instrument evidencing amounts subject to the Policy to the contrary, in the
event that the Corporation determines that any amounts subject to the Policy may
not be either exempt from or compliant with Section 409A of the Code, the
Corporation may in its sole discretion adopt such amendments to the Policy, any
election form and any other instruments relating to the Policy, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Corporation determines
are necessary or appropriate to (i) exempt such amounts from Section 409A of the
Code and/or preserve the intended tax treatment of such amounts, or (ii) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance; provided, however, that this Section 4 shall not create any
obligation on the part of the Corporation to adopt any such amendment, policy or
procedure or take any such other action.

 

6



--------------------------------------------------------------------------------

Exhibit A

Ingram Micro Inc.

Board of Directors Deferred Compensation Plan

(includes the adoption agreement and basic plan document)

Same as previous Exhibit A to

Compensation Policy for Members of

the Board of Directors as Amended and Restated December 1, 2010

 

7